Citation Nr: 0029031	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for prostate cancer 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension 
secondary to service-connected PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for a 
left leg disorder and from December 1998 and December 1999 
rating decisions of the RO in St. Petersburg, Florida, which 
denied service connection for prostate cancer secondary to 
Agent Orange exposure and for hypertension secondary to PTSD, 
respectively.

In December 1997 the Board remanded the claim for service 
connection for a left leg disorder for hearings before a VA 
hearing officer and before a traveling member of the Board.  
A hearing before the RO was scheduled in February 1998, but 
the veteran failed to report.  On May 13, 1998, a hearing was 
held in Newark, New Jersey, before George R. Senyk, a 
Veterans Law Judge.  The Board remanded the claim for service 
connection for a left leg disorder in October 1998 for 
further development of the evidence.

In May 1999 the veteran moved to Florida.  His case is now 
under the jurisdiction of the St. Petersburg, Florida RO.  

The issues of service connection for prostate cancer 
secondary to Agent Orange exposure and for hypertension 
secondary to PTSD  are addressed in the remand below because, 
in the first instance, the veteran requested a hearing before 
a traveling member of the Board and a hearing before a VA 
hearing officer at the RO, and, in the second instance, the 
veteran filed a notice of disagreement in January 2000 with 
the December 1999 rating decision denying service connection 
for hypertension secondary to PTSD, and the RO has not issued 
a statement of the case on that issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The veteran is entitled to a 
hearing on any issue on appeal.  If he perfects an appeal of 
the issue of service connection for hypertension, the RO 
should consolidate any hearing on that issue with the 
hearings on the issue of service connection for prostate 
cancer.
In addition, the Board notes that in statements received by 
the Board in August 1998 and by the RO in December 1998 and 
in June and October 1999, the veteran appears to be 
suggesting that he cannot work because of his 
service-connected PTSD or that he otherwise deserves an 
increased rating.  For example, in the August 1998 letter, 
the veteran stated, "I can't work because I can't be in an 
area with a lot of people."  In the December 1998 statement, 
he alleged, "I feel my PTSD rating is not representative of 
my current condition."  The Board refers these statements to 
the RO for consideration.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Service Connection For Left Leg Disorder.

At the May 1998 hearing before the Board, the veteran 
testified that in 1992 he went to an orthopedic doctor in 
Greenville, North Carolina, who ordered x-rays of his leg, 
and told him that he had a bone chip in the leg and calcium 
build up around it.  In October 1998 the Board remanded the 
case for the RO to obtain the private medical records.  
Pursuant to the remand order, the RO wrote the veteran in 
October 1998 requesting that he provide the address and 
appropriate release of information forms so that they could 
obtain private medical records from Greenville Orthopedics or 
that he obtain the records himself and submit them.

The veteran provided an address on the release form for 
"Greenville Orthopedic Associates", and the RO wrote to 
that address in May 1999 and requested the records.  However, 
the letter was returned in May 1999 because the address was 
insufficient.  No supplemental statement of the case was 
issued before the case was returned to the Board for review 
on appeal.

Service Connection For Prostate Cancer And For Hypertension.

On the March 2000 substantive appeal of the issue of service 
connection for prostate cancer secondary to Agent Orange 
exposure, the veteran requested a hearing before a traveling 
member of the Board.  On a VA Form 21-4138, also received in 
March 2000, he requested a hearing before a VA hearing 
officer.

In January 2000, the RO received a notice of disagreement 
with the December 1999 rating decision which denied service 
connection for hypertension secondary to service-connected 
PTSD.  No statement of the case was issued concerning this 
claim.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should inform the veteran that 
VA was unable to obtain the private 
medical records pertaining to his left 
leg disorder from Greenville Orthopedic 
Associates based on the address he 
provided because the letter was returned 
due to an insufficient address.  The RO 
should inform the veteran that he may 
submit this evidence in support of his 
claim for service connection for a left 
leg disorder and give him a reasonable 
amount of time to do so.

2.  The RO should readjudicate the claim 
for service connection for a left leg 
disorder.  Should the claim remain 
denied, the RO should issue an 
appropriate supplemental statement of the 
case.

3.  The RO should issue a statement of 
the case in response to his January 2000 
notice of disagreement with the rating 
decision which denied service connection 
for hypertension secondary to PTSD.  To 
perfect his appeal of this matter to the 
Board, the veteran must timely submit a 
substantive appeal in response to the 
statement of the case.

4.  The RO should schedule the veteran 
for the hearings he requested on the 
March 2000 VA Forms 9 and 21-4138 
concerning the claim for service 
connection for prostate cancer secondary 
to Agent Orange exposure.  If he perfects 
an appeal of the issue of service 
connection for hypertension secondary to 
PTSD by filing a substantive appeal and 
requests hearings pursuant to that claim, 
the RO should, where possible, 
consolidate that claim with the claim for 
service connection for prostate cancer 
for the purpose of the hearings.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.


		
	GEORGE R. SENYK
                                                  Veterans 
Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

